1
2
                                                                     JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
     _________________________________________
12                                                    )
     HARRY SCOTT REYNOLDS,                            ) No. LA CV 17-05448-VBF-DFM
13                                                    )
                        Plaintiff,                    )     FINAL JUDGMENT
14                                                    )
           v.                                         )
15                                                    )
     NANCY A. BERRYHILL, Deputy Commissioner )
16   of Operations (performing duties not reserved to )
     the Commissioner of Social Security),            )
17                                                    )
                        Defendant.                    )
18   _________________________________________)
19
          It is hereby adjudged that the decision of the Commissioner of Social Security is
20
     AFFIRMED.
21
22
     Dated: January 15, 2019
23
24                                             ______________________________
25                                               Honorable Valerie Baker Fairbank
                                                 Senior United States District Judge
26
27
28
